Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/289891 application filed 4/29/2021.  
Claims 1-9 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 6/9/2021 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 4/29/2021 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 103(a) as being obvious over KRISHNA ET AL. (WO2012134484; 10/2012) in view of HENSLEY ET AL. (US PG PUB 20170306244) and as evidence by TIMKEN ET AL. (WO2004043882; 5/2004) in their entirety.  Hereby referred to as KRISHNA, TIMKEN and HENSLEY.  
Regarding claims 1-9:
KRISHNA teaches in claims 1, 13, 14 and 17-22 a process for catalytically dewaxing a waxy hydrocarbon feedstock to yield a lubricant oil comprising the steps of: a) contacting a waxy hydrocarbon feedstock in a first reaction zone, under hydrotreating conditions in which the aromatics content of the feedstock is reduced, with a hydrotreating catalyst to form a first effluent, wherein the hydrotreating catalyst: i) comprises a Group VIII metal supported on an inorganic oxide support; ii) exhibits a decalin conversion of less than 10% at 700°F; and iii) contains less than 0.25 meq of acid sites per gram of the catalyst; and b) contacting at least a portion of the first effluent in a second reaction zone with a dewaxing catalyst under dewaxing conditions to yield a lubricant oil, wherein the lubricant oil has a pour point lower than the pour point of the first effluent.  The inorganic oxide comprises amorphous material, and is selected from the group consisting of silica, 
KRISHNA also teaches Example 6. Catalyst F was made from a silica alumina. The silica alumina base had a surface area of 415 m2/g, as calculated by nitrogen adsorption/desorption, a Hg intrusion volume of 0.74 cc/g, and a macropore volume of 0.03 cc/g. Fifty grams (volatiles free basis) of the silica alumina base was impregnated by incipient wetness with a solution of 0.15 grams of platinum (as the tetraamine dinitrate salt) and 0.3 grams of palladium (as the tetraamine dinitrate salt) in 45 ml of deionized water adjusted to a pH of 9.0 to form a reaction mixture. The reaction mixture was allowed to soak for 24 hours before being dried at 150°C for 1 hour followed by calcination at 400°C for an additional hour to form a finished hydrotreating catalyst. The finished hydrotreating catalyst had a Pt and Pd content of 0.3 wt.%) and 0.6 wt.%>, respectively.
KRISHNA does not explicitly teach the amount of Bronsted acid sites, however HENSLEY does.  
HENSLEY teaches in para [0128] The relative amounts of Lewis and Bronsted acid sites were determined using py-DRIFTS [i.e. pyridine adsorption diffuse-reflectance FT-IR spectroscopy], which were recorded on a Thermo Nicolet iS50 FT-IR spectrometer.   After pre-treatment, saturated pyridine vapor was introduced with N2 the sample was then heated to about 300oC.  Para 
KRISHNA and HENSLEY teaches the disclosure above, however does not explicitly teach the compound uniformity; yet it is within the scope of KRISHNA and HENSLEY as evident by TIMKEN.  TIMKEN teaches in claim 1 a highly homogeneous amorphous silica-alumina catalyst having a Surface to Bulk Si/AI ratio of from about 0.7 to about 1.3 and wherein an alumina phase is present in an amount of no greater than about 10%.  
Therefore having KRISHNA in view of HENSLEY and as evidence by TIMKEN would have made it obvious to one ordinary skilled in the art, having said disclosures at the time of the effective date pertaining to an amorphous silica-alumina catalyst for processing hydrocarbon 
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985).
Again, TIMKEN is considered a teaching reference, not a modifying reference.  See MPEP 2112.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771